11Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 03-10-2022 under new application  being continuation of parent application 16960815; matured to US patent # 11281312 B2; which have been placed of record in the file. Claims 13-32 are pending in this action. Claims 1-12 are cancelled.

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Interview summary
Examiner called on 09-01-2022 Applicant’s representative  and  mentioned to him Applicant has filed Non-patent Literature (NPL), however; Applicant has not filed USPPTO 1449.Applicant’s representative replied as Applicant has filed same NPL documents in parent application with USPTO 1449 and they were considered by Examiner. Examiner also mentioned to Applicant’s representative the amended abstract does have two paragraphs instead one or single paragraph. Applicant’s representative agreed to review the abstract after receiving an office action.

Information Disclosure Statement
Applicant has filed Non-patent Literature (NPL), however; Applicant has not filed USPPTO 1449. However, Applicant has filed same NPL documents in parent application with USPTO 1449 and they were considered by examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because  abstract consist of two paragraphs.  Correction is required.  See MPEP § 608.01(b).

Response to Amendment
The amendment filed 07-08-2020 does not introduce any new matter into the disclosure.  The added material is supported by the original disclosure. Applicant has canceled claims 1-12 and added new claims 13-32 to achieve better language and to have better dependent claims.
Examiner has considered and extensively searched newly added claims.
Further Applicant has also amended specification to correct typographical error as well as amended abstract  and added statement related to claiming of the priority and instant application being continuation of parent application 16960815; matured to US patent # 11281312B2. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. with a specific  reference to the prior-filed application in compliance with 37 CFR 1.78(a) is included in the first sentence(s) of the specification following the title or in an application data sheet. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 13-32 rejected on the ground of non-statutory double patenting as being unpatentable over claim1-20 of U.S. Patent No. 11281312 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Comparison of Instant application Claims 13-32 to Claims 1-20 of U.S. Patent No. US 11,281,312 B2 of patented application; 

Instant Application Number 
17,691,672
US Patent Number
US 11,281,312  B2

1. A method for determining a smooth representation of a motion of an input device, comprising: receiving a plurality of positional data for an audio source at a processor, each positional data having an associated input transform and time data; determining with the processor one or more continuous positional functions that output an approximation of the positional data; and determining with the processor one or more time functions that output an approximation of the associated time data.

1. A method for determining a smooth representation of a motion of an input device, comprising: receiving a plurality of positional data at a processor, each positional data being a quaternion and having an associated input transform and time data; determining with the processor one or more continuous positional functions that output an approximation of the positional data; and determining with the processor one or more time functions that output an approximation of the associated time data.


Note the comparison of independent claim 1 of instant application, to Claim 1 of U.S. Patent No. 11,281,312 B2 patented application, to avoid 101 statutory double patenting rejections added  the claims limitation of “audio resource”. However, instant application independent claim limitations are described in independent claims of the parent applications. They both are merely claiming same “ A method for determining a smooth representation of a motion of an input device, comprising: receiving a plurality of positional data at a processor, each positional data being a quaternion and having an associated input transform and time data; determining with the processor one or more continuous positional functions that output an approximation of the positional data; and determining with the processor one or more time functions that output an approximation of the associated time data”. Please further notice the patented application does disclose, audio resources; further newly cited prior art of Lyske Joseph Michael William (US 10783224 B2) does suggest  at Col. 8, Line 19-56; Col. 21, Lines 12-43, receiving positional associated input transform and time data for the audio source at a processor to represent smooth operation of the audio source with time data ; determining with the processor one or more continuous positional functions that output (a seamless audio stream or smooth representation of the audio stream when inputted to player). Further suggests receiving positional data at processor for various different sources (please see U.S. Patent No. US11,281,312 B2; Col. 7 , Lines 35-67).
	Further other Claims 14-32 of instant application claims same or similar limitation as Claims 2-20 of U.S. Patent No. US11,281,312 B2 of patented application.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

09-06-2022